Citation Nr: 0011226	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-32 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1973 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1995.  A hearing was held in August 1998 in 
Philadelphia, Pennsylvania, before the undersigned member of 
the Board, who was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  The 
case was previously remanded in December 1998.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of lumbar 
radiculopathy and degenerative changes of the lumbar facets.  

2.  He has testified that he injured his back in service, and 
that he has had low back complaints since that time.  

3.  There is medical evidence linking the veteran's history 
of continuous symptoms with current disability.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (1999).  In order for a claim for service connection 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

With regard to the first element, current disability, in 
addition to several clinical record notations of chronic low 
back pain and low back strain in the medical records dated 
during the course of this appeal, a December 1997 VA magnetic 
resonance imaging (MRI) scan disclosed disc herniations at 
L4-5 and L5-S1; neural foraminal narrowing; and mild stenosis 
at the L5-S1 level.  Consequently, current disability is 
shown.

Concerning the second element, inservice incurrence, service 
medical records pertaining to the veteran have been requested 
three times from the service department, which has only been 
able to provide the entrance examination.  However, for 
purpose of determining whether the claim is well-grounded, 
the veteran's statements regarding the onset are presumed 
credible.  King v. Brown, 5 Vet.App. 19, 21 (1993).  
Consequently, his testimony regarding his inservice injury 
satisfies the second element of a well-grounded claim.  

With respect to the third element, a nexus to service, in 
general, where the determinative issue involves medical 
etiology, such as to establish a nexus between inservice 
symptoms and current disability, or medical diagnosis, such 
as for a current disability, only medical evidence is 
considered "competent."  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Grottveit v. Brown, 5 Vet.App. 91 (1993).  In 
addition, the third Epps and Caluza elements (nexus evidence) 
can also be satisfied under 38 C.F.R. § 3.303(b) by evidence 
showing postservice continuity of symptomatology, and medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology, and the veteran is competent to provide 
evidence of symptoms.  Savage, 10 Vet. App. at 496.  However, 
medical evidence is required to provide a medical nexus 
between his current condition and the putative continuous 
symptomatology.  Voerth v. West, 13 Vet.App. 117 (1999).  
Thus, for a well-grounded claim, there must be competent 
medical evidence to provide a relationship between his 
current disability and either an in-service injury or his 
continuous symptomatology.  Id.  

The postservice medical evidence consists of VA treatment 
records dated from 1983 to 1999, and the record of the 
veteran's treatment at Albert Einstein Hospital in April 
1995.  These records show that in January 1988, the veteran 
complained of intermittent low back pain since 1975, when he 
had fallen in a hole.  He had reinjured the back two days 
earlier.  The diagnosis was low back strain.  In February 
1988, his back pain was noted to have resolved.  In an 
undated record, which, based on the veteran's age and date of 
birth, reflects treatment during 1989, the veteran complained 
of back pain, stating that he had had back trouble since 
1979.  In July 1993, he reported a history of pack pain since 
1980.  In May 1994, he complained of low back pain since 
lifting a television the previous day.  He had a history of 
chronic back problems, and currently had spasms in the low 
back.  

In April 1995, he sought treatment at Albert Einstein 
Hospital for low back pain; he stated, on the intake triage 
note, that his back went out on him every once in a while, 
and that the original injury had occurred in 1970.  However, 
when examined by the doctor, he reported having intermittent 
back pain for ten years.  Several days later, he was seen at 
the VA again, reporting a ten year history of lower back 
pain.  The current episode had been precipitating by lifting 
something heavy.  The impression was low back strain with 
muscle spasm.  

A November 1995 VA treatment note reflects a history of 
chronic low back pain for twelve years.  The pain increased 
when he bent over; there had been no heavy lifting or known 
trauma.  He had spasms.  The assessment was lumbosacral 
strain.  In February 1996, he was seen at the VA, stating 
that he began having muscle spasms while carrying a heavy 
box.  A history of lumbosacral pain for twelve years, 
"(military)", was noted.  He had a history of chronic low 
back pain secondary to trauma with recurrent muscle spasms 
three to four times per year, currently with muscle spasms in 
the low back after carrying a 27-inch television up stairs.  
The impression was muscle spasms.  

In December 1997, the veteran was referred for an MRI scan 
with a clinical history of a fall on active duty, rule out 
structural abnormality.  The report noted "status-post fall, 
rule out disc herniation."  The MRI disclosed lumbosacral 
disc herniation, neural foraminal narrowing, mild stenosis, 
and findings suggestive of arachnoiditis.  

In addition to the medical evidence, the file contains 
transcripts of the veteran's testimony at hearings before a 
hearing officer in June 1996, and before the undersigned in 
August 1998.  At the hearings, the veteran testified that he 
injured his back in service in 1975 when he fell in a ditch 
while running an obstacle course.  He was taken by ambulance 
to a hospital, where he remained for three days, after which 
he noticed that his back would become stiff on occasion, and 
eventually "wear itself back out."  After service, he first 
sought treatment in about 1980, when his back went out when 
he stepped off of a curb.  He has continued to experience 
episodic back problems. 

The medical evidence does not show treatment for a back 
disorder until over a decade after service, and the history 
reported in medical records is somewhat inconsistent 
regarding the onset of the veteran's low back disability.  
However, the earliest treatment record, dated in 1988, 
relates a history of intermittent low back pain since a fall 
in a hole in 1975.  Moreover, evidence is not weighed until 
after a claim is determined to be well-grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

More importantly, the December 1997 MRI scan report noted a 
clinical history of a fall on active duty, rule out disc 
herniation, and the MRI in fact disclosed lumbosacral disc 
herniation, as well as other abnormalities.  Statements from 
doctors which are inconclusive as to the origin of a disease 
cannot fulfill the nexus requirement to ground a claim. 
Warren v. Brown, 6 Vet.App. 4, 6 (1993).  However, a 
physician's statement regarding an etiological connection 
must be viewed in its full context to determine whether it is 
sufficiently conclusive as to fulfill the nexus requirement 
of a well-grounded claim.  Lee v. Brown, 10 Vet. App. 336, 
339 (1997).  Although this report did not explicitly state 
that the disc disease was due to the inservice fall, it is 
significant that the only history provided as a reason for 
the examination was the inservice injury.  Thus, this 
evidence, together with the veteran's testimony, provides the 
necessary nexus between the veteran's purported continuing 
symptoms and his current disability.  See Voerth, Savage, 
supra.  Consequently, the claim is well-grounded.  In this 
regard, it is noteworthy that a well-grounded claim need not 
contain evidence sufficient to grant the claim; it must 
simply provide a "preliminary threshold of plausibility with 
enough of an evidentiary basis to show that the claim is 
capable of substantiation."  Wallin v. West, 11 Vet.App. 
509, 514 (1998).


ORDER

The claim of entitlement to service connection for a low back 
disorder is well grounded.  To this extent only, the appeal 
is granted.
REMAND

Because the claim of entitlement to service connection for a 
low back disability is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Moreover, since the 
veteran's service medical records are unavailable, the Board 
has a heightened duty to assist the veteran in the 
development of his claim.  Cuevas v. Principi, 3 Vet.App.  
542, 548 (1992).  

The evidence of record contains inconsistencies in the 
history of the onset of the back disability as reported by 
the veteran.  Moreover, he sustained a number of intercurrent 
injuries.  A layperson is only competent to provide testimony 
regarding an "observable condition."  Falzone v. Brown, 8 
Vet.App. 398 (1995).  While the veteran is competent to state 
that he has suffered from intermittent back pain since 
service, he is not competent to state that his current 
symptoms are due to the inservice injury; such a conclusion 
requires medical expertise.  It is also not clear whether the 
December 1997 MRI report of history was an independent 
conclusion, drawn by the physician after listening to the 
patient's lay history and performing an examination, or 
whether he was simply reporting history.  See Sanchez-Benitez 
v. West, 13 Vet.App. 282 (1999).  

Additionally, in connection with the previous remand, the 
veteran was requested to provide authorizations for the 
release of the records of this treatment; he did not return 
these authorizations, or provide the treatment records 
himself.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 190, 193 (1991).  Further, 
where evidence requested in connection with an original claim 
is not furnished within one year after the date of request, 
the claim may be considered abandoned.  38 C.F.R. § 3.158(a).  
If entitlement is eventually established, compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  Id. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran should be asked to provide 
authorizations for the release of medical 
treatment records for back complaints in 
the early 1980's at Hahnemann Hospital and 
Misericordia Hospital, both in 
Philadelphia.  He should be informed that 
his failure to provide these 
authorizations could result in his claim 
being considered abandoned.  38 C.F.R. § 
3.158(a).  The RO should request records 
of treatment for which authorizations are 
received.

2.  The RO should also obtain a copy of 
the original VA treatment record which 
resulted in the referral for the MRI on 
December 20, 1997. 

3.  The veteran should then be scheduled 
for a VA orthopedic examination to 
determine whether a current lumbar spine 
disability had its onset in service.  The 
claims file, together with a copy of this 
remand, must be reviewed by the examiner 
prior to the examination.  The examiner 
should discuss the significance, if any, 
of intercurrent injuries or precipitating 
events noted in the records.  Any 
indicated studies should be conducted.  
All conclusions should be explained in 
detail, and the evidence relied upon for 
the conclusions should be identified, as 
the supporting statements are essential to 
the Board's determination.  

4.  The RO should ensure that all the 
foregoing development is completed.  If it 
is not, appropriate corrective action is 
to be implemented.  See Stegall v. West, 
11 Vet. App. 268 (1999). 

5.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand, 
including the VA examination.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  

The case should then be returned to the Board, if in order, 
for further appellate consideration.  The veteran need take 
no action until he is notified.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 



